Citation Nr: 9929448	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1970 to December 
1971.

In April 1995, service connection for Hepatitis was denied.  
Notice of disagreement was received in April 1995.  In May 
1995 a statement of the case was issued to the veteran.  At 
his personal hearing in August 1995, the veteran again 
expressed disagreement with the denial.  Considering the 
foregoing, the Board of Veterans' Appeals (Board) finds that 
the issue of entitlement to service connection for Hepatitis 
C has been developed for appellate review.  See generally 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200-20.302 
(1999). 

It is acknowledged that the issue of entitlement to service 
connection for Hepatitis C has not been certified for appeal, 
as it is not listed on the March 1997 Certification Of 
Appeal.  Although regulations provide that following receipt 
of the Substantive Appeal, the Department of Veterans Affairs 
(VA) Regional Office (RO) will certify the case to the Board, 
the Board points out that certification is used for 
administrative purposes and does not serve to either confer 
or deprive it of jurisdiction over an issue.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.35 (1999).  As such, the issue of 
entitlement to service connection for Hepatitis C has been 
properly developed for appellate review and will be addressed 
below.

It is noted that in September 1996, the RO denied entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for Hepatitis C.  The veteran did not appeal that 
determination.  

The appeal associated with the issue of entitlement to 
service connection for peripheral neuropathy arises from a 
December 1996 rating decision in which the RO denied the 
claim. 


FINDINGS OF FACT

1.  The medical evidence fails to show that the veteran 
underwent blood transfusions while in service.  As such, the 
evidence does not establish that the veteran's Hepatitis C is 
related to service.

2.  The claim of entitlement to service connection for 
peripheral neuropathy is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in service or related to any 
event from service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The claim of entitlement to service connection for 
peripheral neuropathy is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show on pre-induction examination 
in March 1970, multiple tattoos of the arms and posterior 
right shoulder and an 8-inch operation scar (appendix) were 
noted.  Otherwise, clinical evaluation was normal.  The 
Report of Medical History, in relevant part, was normal as 
well.  An April 1970 Dental Service report also shows that 
the veteran denied having Hepatitis.  The reports then show 
that in September 1971, he complained of a headache lasting 
over a three-week period with an increased temperature and 
bleeding of the bowels.  

It was noted that the veteran had recently returned from 
Republic of Vietnam and did not take malaria prophylaxis.  
The impression was rule out malaria and he was referred to 
the medical clinic.  The records also show that he received 
treatment for a recurrence of malaria in November 1971.  He 
was last treated for malaria in September 1971.  The reports 
also show that in November 1971, the veteran's laceration of 
the chin and right hand were cleaned and sutured.  A 
subsequent clinical entry states that the veteran received 
sutures of the jaw and right little finger the night before 
and at that time, the dressing of the hand was changed.  

Although a November 1971 clinical entry shows that the 
veteran received treatment for an unrelated disorder, it 
notes that he had undergone an appendectomy over three years 
before and the abdominal surgical scars were observed as 
good.  The December 1971 separation examination report shows 
an 8 inch abdominal scar from an appendectomy was noted.  
Clinical evaluations of multiple body systems were otherwise 
normal.  The Report of Medical History was normal as well, 
although the veteran reported undergoing an appendectomy at 
nine years old.

The service administrative records, particularly the DD-214, 
show that the veteran served in Vietnam from September 1970 
to August 1971.  He received the National Defense Service 
Medal, Vietnam Campaign Medal with 60 Device, and Vietnam 
Service Medial with 1 Bronze Service Stars.  A Record of 
Assignments report shows that the veteran primarily worked as 
an infantry fire crewman, clerk-typist, and ammunition-
bearer.  

Medical reports from Valley View Hospital and Medical Center 
dated in April 1985 show that the veteran complained of pain 
of the right hand.  At that time, he gave a history of 
working as a minor for approximately eight years.  Although 
he recalled no specific injury, he stated that his hands were 
banged, cut, etc., all the time.  Examination of the hand 
showed a large foreign body between the third and fourth 
metacarpal.  The impression was a foreign body between the 
right third and fourth metacarpals that caused a triggering 
effect and irritation of the digital nerve.  

X-rays confirmed the presence of a triangular metallic 
foreign body of the soft tissue between the third and fourth 
metacarpals and medial to this foreign body was a much 
smaller one at the level of the fourth metacarpal.  He 
thereafter underwent a removal of foreign body of the right 
hand and release of the fourth trigger finger.    

Various reports from Alpine Plastic Surgery Associates, State 
Compensation Insurance Authority, Foothills Surgical 
Associates, Saint Anthony Hospital Services, and private 
physicians dated from January 1988 to April 1990 also show 
treatment for a right-hand disorder and other unrelated 
disorders.  

Medical records from the Humana Hospital-Mountain View show 
treatment for unrelated disorders extending from March 1987 
through November 1991.  However, the reports show that the 
veteran gave a history of an injury to the abdomen in 1973 
and a history of undergoing a bowel resection in 1973.  In 
November 1991, S.M., M.D. stated that the veteran was 
referred for evaluation due to an abnormal Hepatitis profile.  
On examination he stated that he was a miner and had received 
annual complete physicals over the years, which showed 
abnormal liver tests.  

S.M. also noted that an October 1991 Hepatitis profile showed 
him to be Hepatitis C antibody positive and Hepatitis B core 
antibody positive, but surface antibody and antigen negative.  
S.M. also noted that the veteran had not abused intravenous 
drugs or shared needles, was not a homosexual, and had not 
received or given blood transfusions.  He however received 
eleven tattoos between the ages of 11 and up until two years 
before.  Additionally, he was a heavy drinker of alcohol and 
still consumed a pint every week or so.  In the assessment 
and recommendations section, it was noted there was a 
positive Hepatitis C antibody and the odds were high that he 
did have a chronic Hepatitis, but there were false-positives 
with the test.  

Reports from Denver Arthritis Clinic dated from November 1993 
to August 1994 show that in January 1994 the veteran received 
treatment for vasculitis that was noted to be associated with 
chronic active Hepatitis C and in February 1994, the 
diagnosis was vasculitis with peripheral neuropathy and rash.  

The disabilities were thought to be associated with chronic 
active Hepatitis.  Clinical entries thereafter show that 
diagnoses of chronic active Hepatitis with secondary 
vasculitis and vasculitis were also made. 

Treatment reports from A.F., M.D., of the Denver Arthritis 
Clinic, show that in November and December 1993, the veteran 
received treatment for vasculitis of uncertain etiology and 
in January and February 1994, it was thought that the disease 
was related to chronic Hepatitis.  Reports thereafter show 
that the veteran continued to receive treatment.  Impressions 
made included chronic active Hepatitis with secondary 
vasculitis.  A March 1995 clinical entry documents continued 
treatment and notes that the veteran's peripheral neuropathy 
was related to the vasculitis.  

Included with the reports is a November 1993 statement in 
which A.F., M.D. states the veteran was a significant alcohol 
drinker at that time and saw a gastroneurologist who 
conducted a liver biopsy that was consistent with chronic 
active Hepatitis.  The veteran ceased alcohol intake after 
the biopsy was performed.  A.F., M.D. recorded an impression 
of chronic form of vasculitis and conjectured that the 
disease possibly derived from rheumatoid vasculitis in view 
of the veteran's positive rheumatoid factor and joint 
involvement or polyarteritis nodosa and Henoch-Schonlein 
purpura, especially in view of his chronic active hepatitis.  

Numerous medical reports from Rose Medical Center extending 
from April 1994 to February 1995 are also of record.  The 
reports document that the veteran was hospitalized on several 
occasions from November 1994 to February 1995 with a history 
of chronic Hepatitis-C, leukocytoclastic vasculitis, and 
cryoglobulinemia.  The November and December 1994 reports 
discuss the veteran's laboratory test results, which were 
positive for Hepatitis C, and note that he was initially 
treated with Alpha Interferon.  During this period, diagnoses 
included chronic hepatitis, vasculitis, and peripheral 
neuropathy.  Regarding peripheral neuropathy, it was noted 
that the cause of peripheral neuropathy was unclear, but 
there were several key possibilities.  


The possibilities included multiple infarcts which usually 
included more of a dementia picture, but a computed 
tomography (CT) should be considered to rule this out and 
with chronic diarrhea secondary to vasculitis there could be 
a B12 deficiency causing peripheral neuropathy.  Thereafter 
reports in January 1995 show that the veteran's peripheral 
neuropathy was secondary to vasculitis.  

In January 1995, A.F., M.D. stated that the veteran had 
biopsy-proven chronic active hepatitis which had been 
associated with cryoglobulinemia and had led to 
leukocytoclastic vasculitis and arthritis.  Concerning the 
onset of hepatitis, it was noted that he had not had active 
exposure and had not abused drugs.  Since the disease was 
chronic, A.F., M.D. opined that it was associated with 
transfusions which the veteran received in 1971 while in 
service.  A.F., M.D. added this may be the source of his 
hepatitis which had led to other complications, including 
vasculitis.  

On VA examination in April 1995, the examiner recalled that 
the veteran was hospitalized on numerous occasions between 
November 1994 and March 1995 for multiple problems including 
a history of Hepatitis C with cryoglobulinemia and systemic 
vasculitis.  The examiner added that the veteran's 
cryoglobulinemia associated with Hepatitis C produced 
secondary leukocytoclastic vasculitis involving the skin, 
joints, pleura, peritoneum, and peripheral nerves.  During 
examination, the veteran stated that he was not sure of the 
nature of his disease but he recalled having abdominal 
surgery in 1971 and a blood transfusion.  After examination, 
the diagnosis was chronic hepatitis secondary to Hepatitis C 
virus infection complicated by cryoglobulinemia with 
leukocytoclastic vasculitis, peripheral neuropathy with left 
foot drop, etc.  

In August 1995, A.F., M.D. reiterated, in part, that the 
veteran's vasculitis was associated with Hepatitis C and an 
attached prescription report notes chronic, active Hepatitis 
C, vasculitis-skin, joints, and peripheral neuropathy-left 
foot drop. 

At his personal hearing in August 1995, the veteran stated 
that in 1973 while undergoing surgery of the right hand and 
bowel he received a blood transfusion.  He thereafter added 
because of continuous bleeding subsequent to surgery, he 
underwent a second surgery, although he was not sure if he 
received a blood transfusion at that time.  The veteran then 
stated that in August 1995, he became "deathly sick".  It 
was determined that he had Hepatitis C.  He also testified 
that he was not a drug addict and the only blood transfusion 
he received was while hospitalized with VA in 1973.  

The veteran then stated that his hand injury was treated for 
shrapnel metal in Vietnam, but he did not receive a blood 
transfusion at that time.  He recalled being hospitalized in 
Bien Hoa Hospital and Bravo Second of the Fifth First 
Cavalry.  He then stated that he was not aware of his 
hepatitis until 20 years after service, as it was initially 
diagnosed in August 1994.  He also testified that he received 
back surgery in 1976 where he received a blood transfusion.

VA treatment reports dated from January to March 1976 show in 
January the veteran underwent a removal of an anal papilla 
and excision of rectal polyp.  It is noted that while 
undergoing the excision of the rectal polyp, the estimated 
blood loss was 10 cubic centimeters.  He received fluid 
replacement.  

The record also shows that in November 1996, D.R., M.D., the 
Clinical Assistant Professor of the Department of Neurology, 
stated that the veteran had severe peripheral neuropathy with 
pain syndrome; in December 1996.  A.F. added that a diagnosis 
of peripheral neuropathy had been confirmed; and in December 
1996, laboratory tests from a VA outpatient clinic were 
accomplished.

In April 1997, A.F., M.D. recalled that he had treated the 
veteran for several years and the veteran had vasculitis 
along with a virus consistent with Hepatitis C.  A.F. 
recalled that the veteran underwent a liver biopsy in 1992 
which revealed chronic active hepatitis and signs of fibrosis 
which could lead to cirrhosis.  The veteran had positive 
cryoglobulins which were proteins in the blood that lead to 
vasculitis conditions.  

Thereafter, A.F., M.D. found that the veteran contracted 
viral hepatitis by transfusions that he received related to 
his military time in service.  He added that Hepatitis C is a 
virus that can remain in a low-grade chronic active state for 
many decades but can cause inflammation of the liver, as was 
found in this case.  This was also associated with abnormal 
proteins, Hepatitis, and vasculitis.  A.F., M.D. stated this 
had left the veteran with persistent and severe peripheral 
neuropathy of both pain and weakness, especially of the left 
foot and right hand.  After examination, A.F., M.D. concluded 
that the veteran's vasculitis and hepatitis as documented in 
his records and his illnesses were service-related and 
related to blood transfusions received in service.

In May 1997, M.M., M.D., acknowledged that the veteran 
received care at the VAMC rheumatology clinic and stated that 
he had severe peripheral neuropathy which was most likely 
secondary to mixed cryoglobulinemia, a condition probably due 
to chronic Hepatitis C infection.  Although not definite, the 
veteran likely contracted chronic Hepatitis C infection from 
blood transfusions, possibly during his treatment of injuries 
suffered in service.  

In an October 1997 statement, A.F., M.D. essentially repeated 
assertions set forth in the April 1997 statement, thereby 
indicating that he received transfusions while in service.

VA treatment reports dated from March 1996 to April 1998 show 
continued treatment for Hepatitis C and peripheral 
neuropathy.  Diagnoses during this time include severe axonal 
peripheral neuropathy.  

In April 1998 A.F., M.D. confirmed that he had treated the 
veteran since November 1993 and at that time, his disease was 
diagnosed as vasculitis with a leukocytoclastic vasculitis of 
the skin.  A liver biopsy revealed chronic active hepatitis 
which was proved as Hepatitis C.  The physician then wrote 
that Hepatitis C in the strong majority of cases was obtained 
through transfusions of blood products.  
The veteran had a history of having received blood products 
with transfusions in 1969 and 1970.  Hepatitis C was noted to 
be a chronic viral Hepatitis which often can lie dormant and 
be asymptomatic for many years or even decades prior to 
causing active inflammation with liver abnormalities and 
vasculitis of the skin.  A.F., M.D. added it was his strong 
medical opinion that the veteran had longstanding Hepatitis C 
which was acquired by transfusions in 1969 and 1970.  This 
was responsible for his present chronic active Hepatitis and 
vasculitis.  A.F., M.D. concluded there was nothing of the 
history to suggest another route of occurrence and this would 
be quite typical of such an episode.  The veteran's symptoms 
were service-connected based on his knowledge of the 
veteran's case.  

Criteria

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110.  

The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

If a veteran served in the Republic of Vietnam during the 
designated time period and developed acute or subacute 
peripheral neuropathy to a degree of 10 percent within a year 
after service, it will be statutorily presumed that the 
veteran was exposed to Agent Orange, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 1991 & Supp. 1999); McCartt v. West, 
12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309 (1999). 

In these cases, medical evidence, competent lay evidence, or 
both may establish the evidentiary basis.  Medical evidence 
should set forth the physical findings and symptomatology 
elicited by examination within the applicable period.  Lay 
evidence should describe the material and relevant facts as 
to the veteran's disability observed within such period, not 
merely conclusions based upon opinion.  38 C.F.R. § 3.307.

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310 (1998).

Additionally, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Pursuant to 38 U.S.C.A. § 5107(a), an appellant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995); Anderson v. Brown, 9 Vet. App. 542, 545 
(1996).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the 
alternative, there must be evidence that shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  

With regard to a claim for secondary service connection, a 
claimant must provide competent evidence that the secondary 
condition was caused by the service-connected disorder.  See 
Jones v. West, 12 Vet. App. 383 (1999); Wallin v. West, 
11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-517 (1995).  For Agent Orange claims, pursuant 
to 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a), 3.309(e), in 
the case of a Vietnam-era veteran, no direct evidence as to 
the in-service incurrence and medical nexus prongs is 
necessary when the provisions of those sections are 
satisfied.  McCartt, supra; Brock v. Brown, 10 Vet. App. 155, 
162 (1997).

The presumption of credibility is presumed when determining 
whether a claim is well grounded.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).  The presumption of credibility does not apply where 
a fact asserted is beyond a person's competency or where the 
evidence is inherently false.  Id.; Jones, supra.

If the veteran has submitted a well grounded claim, when all 
of the evidence is assembled, [VA] is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Hepatitis C

With respect to Hepatitis C, the Board initially acknowledges 
that the veteran has submitted a well-grounded claim.  The 
evidence shows that a diagnosis of chronic Hepatitis C has 
been made; presuming the credibility of the veteran's 
statements, the evidence shows that the veteran avers that he 
underwent blood transfusions while in service; and the 
evidence shows that the veteran's private physicians have 
related that disease to service.  Thus, the veteran's claim 
is well grounded.  

VA therefore has a duty to assist the veteran in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  After reviewing the evidence of 
record, the Board is satisfied that all necessary evidence 
has been received and adequately developed for an equitable 
disposition of the veteran's appeal.  Id. 

At the outset, it is initially acknowledged that there is no 
dispute that the veteran has currently has chronic Hepatitis 
C with vasculitis and that the record contains medical 
evidence from private physicians, especially A.F., stating 
that his chronic Hepatitis C is related to in-service blood 
transfusions.  Thus, the disposition of this case rests upon 
the question of whether the record contains credible, 
competent evidence demonstrating that the veteran received 
blood transfusions while in service.  After carefully 
reviewing and weighing the probative and persuasive evidence 
of record, the Board finds that there is no such evidence.  
As such, the evidence is against the veteran's claim of 
entitlement to service connection for Hepatitis C.  

The probative and persuasive evidence of record fails to show 
that the veteran received any blood transfusions while in 
service.  The service medical records do not show that the 
veteran received a blood transfusion at any time during 
service.  The Board acknowledges the veteran asserts that he 
received a blood transfusion while undergoing surgery for a 
right hand injury in 1971.  Although the reports show that 
while in service, in 1971, he received treatment for a 
laceration wound of the right hand and jaw, the clinical 
entry merely notes that the lacerations were cleaned and 
sutured and on the next day, the dressing was changed.  

No reference to a blood transfusion was made.  The Board is 
also cognizant of the veteran's assertions which maintain 
that he received a blood transfusion while undergoing surgery 
of the abdomen while in service.  However, there is 
absolutely no evidence present establishing that the veteran 
underwent abdominal surgery while in service.  On the 
contrary, the credible evidence of record shows that the 
veteran underwent an appendectomy prior to service and a 
bowel resection subsequent to service.  



On entrance examination in March 1970 an 8-inch surgical scar 
(appendix) was noted and a November 1971 medical entry shows 
that the veteran had an appendectomy approximately three 
years before service.  Additionally, the post-service medical 
reports indicate that the veteran underwent a bowel resection 
in 1973, approximately 2 years subsequent to service.  There 
is absolutely no medical evidence of record showing that the 
veteran underwent any type of abdominal surgery while in 
service.  

In this regard, the Board also points out that even on his 
December 1971 discharge examination report and Report of 
Medical History, no notation attesting to any operations or 
surgeries performed while in service was made.  Based on the 
foregoing, the Board finds that the credible and probative 
evidence of fails to substantiate the veteran's assertions 
which maintain that he received a blood transfusion at any 
time while in service.  See generally, Jones v. West, 12 Vet. 
App. 383 (1999); Robinette and King, both supra.  

As previously noted, the Board is cognizant of the private 
medical statements attributing the veteran's Hepatitis C and 
residuals therefrom to in-service blood transfusions.  
However, because of the absence of any competent medical 
evidence corroborating the occurrence of any in-service blood 
transfusions, the Board finds that those medical opinions are 
of no probative value with respect to establishing service 
connection.  See generally Jones, supra; Reonal v. Brown, 5 
Vet. App. 458 (1993) (holding that a medical professional's 
opinion based on a post-service examination of a veteran is 
not competent evidence that an in-service stressor occurred); 
Owens v. Brown, 7 Vet. App. 429 (1995).  

The conclusions reached by the private physicians were based 
on faulty medical history, as provided by the veteran; as 
such, they are insufficient, probatively, to establish 
entitlement to service connection.  Id.  

Thus, the Board is not bound to accept the veteran's 
uncorroborated testimony that he received blood transfusions 
while in service, nor is it bound to accept the opinions of 
his private physicians, including A.F., that were based on 
his recitation of his medical history.  See Owens, supra; 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); Wilson v. 
Derwinski, 2 Vet. App. 624, 618 (1992).

In this case, the Board emphasizes that it does not dispute 
findings showing that the veteran currently has Hepatitis C 
or that there is medical evidence of record indicating that 
disease is related to in-service blood transfusions.  
Instead, the Board disputes the veteran's assertions that 
while in service he received blood transfusions.  As 
discussed above, the record is completely devoid of any 
competent evidence substantiating those assertions.  

Accordingly, it is for this reason, because the veteran has 
failed to submit credible, medical evidence establishing that 
he received blood transfusions while in service, that the 
Board finds that the preponderance of the evidence is against 
the veteran's claim and is not in equipoise.  Entitlement to 
service connection for Hepatitis C therefore is denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.  

Peripheral neuropathy

Regarding peripheral neuropathy, the Board finds that this 
claim is not well grounded.  At the outset, the Board 
recognizes the veteran's allegations which essentially 
maintain that his peripheral neuropathy may have been the 
result of in-service exposure to Agent Orange.  The Board 
also recognizes the service administrative records which show 
that the veteran received, among other things, a Vietnam 
Defense Service Medal with 1 Bronze Service Star and Vietnam 
Campaign Medal with 60 Device.  

However, there is no evidence of record showing that the 
veteran developed either acute or subacute peripheral 
neuropathy that would be presumptively service connected 
under applicable law and regulation.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  

First, in spite of the veteran's statements, there is no 
competent evidence of record demonstrating that his currently 
diagnosed peripheral neuropathy is contemplated within the 
meaning of VA regulation.  In this case, the record shows 
that the veteran's peripheral neuropathy has been present 
since 1994.  The record does not show that the veteran's 
peripheral neuropathy appeared within weeks or months of 
exposure to an herbicide agent and resolved within two years 
of the date of its onset.  38 C.F.R. § 3.309(e), see Note.  

Second, even if assuming the veteran's peripheral neuropathy 
is contemplated by regulation, there is no competent evidence 
demonstrating that the disorder manifested to a compensable 
degree within a year after service.  As such, the requisite 
criteria still are not met.  As noted above, only when a 
veteran served in the Republic of Vietnam during the 
designated time period and developed acute or subacute 
peripheral neuropathy to a degree of 10 percent or more 
within a year after service, may in-service exposure to Agent 
Orange and service connection be presumed.  38 C.F.R. § 
3.307(a)(6), 3.309.  Here, the record fails to show that a 
diagnosis of acute or subacute peripheral neuropathy, as 
contemplated by VA regulation, has been made or, in the 
alternative, that the disease manifested to a compensable 
degree within a year after service.  Accordingly, the Board 
must find that the veteran has failed to submit a well-
grounded claim for presumptive service connection.  Id.

Without the benefit of presumptive service connection, the 
veteran is obligated to submit an otherwise well-grounded 
claim.  Velez v. West, 11 Vet. App. 142 (1998); Brock v. 
Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Where a disease is not specifically 
mentioned in applicable statute and regulation and when a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease in fact was incurred in service, aggravated 
by service, or related to service or events from service.  
38 U.S.C.A. § 1110; Velez and Combee, both supra; 38 C.F.R. 
§ 3.303.

The record is completely devoid of any evidence indicating 
that the veteran's currently diagnosed peripheral neuropathy 
had its onset in service, is related to any events from 
service, or any service-connected disability.  The service 
medical records are completely silent with respect to 
peripheral neuropathy and the post-service medical evidence 
does not tend to suggest that the disorder is related to 
service.  The post-service medical evidence clearly shows 
that the disorder occurred as secondary to Hepatitis C with 
vasculitis disease.  Thus, the evidence fails to show that 
the veteran has submitted a well-grounded claim for 
entitlement to service connection on a direct basis.  

The Board also acknowledges the veteran's statements which 
essentially maintain that he is entitled to service 
connection on a secondary basis.  The veteran asserts that 
because his peripheral neuropathy occurred secondarily to 
Hepatitis C, which is related to in-service blood 
transfusions, service connection is warranted.  As previously 
determined, however, entitlement to service connection for 
Hepatitis C has not been established.  Therefore, the 
provisions of 38 C.F.R. § 3.310 are inapplicable.  

38 C.F.R. § 3.310(a) requires that a service-connected 
disability cause or proximately cause the occurrence of a 
nonservice-connected disability or disease.  In this case, a 
nonservice-connected disease caused the veteran's peripheral 
neuropathy.  Thus, the claim is not well grounded on a 
secondary basis as well.  

Finally, it noted that to the extent that the veteran asserts 
that his peripheral neuropathy is related to service or any 
events from service, those statements are insufficient to 
establish a well-grounded claim.  Lay opinions regarding 
medical questions are not competent to establish a well-
grounded claim and as discussed above, the probative and 
persuasive medical evidence does not substantiate the 
veteran's in-service historical accounts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education).  In light of the foregoing, the veteran's claim 
is not well grounded.




Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is, because in assuming that the claim 
was well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
peripheral neuropathy.

The Board further finds that the RO advised the veteran of 
the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran has not submitted a well-grounded claim, the 
doctrine of reasonable doubt has no application in this case.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  The claim is denied.  
38 U.S.C.A. § 5107(a); Grottveit, supra; 38 C.F.R. § 
3.159(a).


ORDER

Entitlement to service connection for Hepatitis C is denied.


The veteran not having submited a well grounded claim of 
entitlement to service connection for peripheral neuropathy, 
the appeal  is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

